This suit in equity was brought by one member of an alleged partnership against the other member, seeking to have adjudicated conflicting contentions as to what papers constitute the partnership agreements and what are the scope and limits of the partnership agreements and the rights of the parties thereunder in view of the conduct of the parties with reference to the contested partnership agreements and the obligations, duties and rights of the parties.
There are allegations that one of the parties had breached an agreement of the parties as to the employment of one of the parties in the management of the partnership business upon grounds that go to the effectiveness of the agreement adversely affecting the plaintiff, and relief by injunction is prayed.
An answer was filed denying the equities alleged and setting up matters seeking to justify the action complained of. Testimony was taken before the Circuit Judge.
The court granted temporary injunctions to preserve mutual rights of the two parties until the further order of the court. An appeal was taken from the orders granting temporary injunctions.
The numerous questions involved apparently require further consideration and legal research before a final decree can be rendered; and it is not made to appear that the chancellor abused the discretion accorded to him by the law in granting temporary injunctions. This court on appeal should not anticipate the decisions of the Circuit Judge on the various questions to be determined before final decree can be rendered. As to such undetermined matters, this court has only appellate jurisdiction.
If modifications are necessary to the equitable operation *Page 777 
of orders granting temporary injunctions, the circuit court may apply the remedy, when such orders are not pending on appeal and in such latter cases the appellate court may grant leave to apply to the circuit court for appropriate modifications of temporary injunctions to conserve the equitable rights of the parties, all circuit court orders being subject to appellate review.
No substantial error being shown in the orders granting the temporary injunctions, such orders are affirmed.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN, BUFORD and CHAPMAN, J.J., concur.